Case 18-41165-JMM      Doc 34    Filed 06/05/19 Entered 06/05/19 16:07:17       Desc Main
                                 Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF IDAHO



 In Re:
                                                          Bankruptcy Case
 Peyton Tianna Dalley,
                                                          No. 18-41165-JMM
                                Debtor.


                  ORDER SANCTIONING DEBTOR’S COUNSEL



      At the conclusion of the June 4, 2019, hearing on the Court’s Order to Show

Cause, Dkt. No. 30, the Court imposed a $500 fine pursuant to 11 U.S.C. § 105(a) for the

conduct of not following the Court’s installment fee order in the above-captioned case, as

well as in numerous other chapter 7 cases described in the Court’s Order to Show Cause.

Accordingly,

      IT IS HEREBY ORDERED that Debtor’s Counsel, Kameron M. Youngblood, is

fined in the amount of $500 pursuant to 11 U.S.C. § 105(a). Such fine shall be made

payable to the Clerk of the Court, and must be remitted, along with a copy of this Order,

on or before June 18, 2019.

                                   DATED: June 5, 2019



                                   ________________________
                                   JOSEPH M. MEIER
                                   CHIEF U. S. BANKRUPTCY JUDGE



ORDER ̶ 1
